UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMIT PATEL,
                             Petitioner,
                                                                        1:21-CV-1501 (CM)
                      -against-
                                                                               ORDER
 MARK ROCKWOOD,
                             Respondent.


COLLEEN McMAHON, United States District Judge:

        By order dated April 1, 2021, the Court denied Petitioner’s pro se petition for a writ of

habeas corpus, brought under 28 U.S.C. § 2254, for lack of jurisdiction and as time-barred but

granted Petitioner 30 days to submit a response showing that the Court has jurisdiction to

consider the petition and that the petition is timely. (ECF 7.) The Court received a declaration

from Petitioner on April 21, 2021. (ECF 9.) In an order and judgment dated April 28, 2021, and

entered the next day, the Court determined that Petitioner had failed to show that the Court has

jurisdiction to consider the petition and that the petition is timely; it therefore denied the petition

for lack of jurisdiction and as time-barred. (ECF 10 & 11.)

        Petitioner is currently incarcerated in the Gouverneur Correctional Facility. On June 1,

2021, the Court received from Petitioner a motion for reconsideration and a notice of appeal

(ECF 13 & 14); the envelopes that contained the motion and the notice of appeal appear to have

been postmarked on May 20, 2021, and the motion and the notice of appeal were each signed by

Petitioner before that date. On June 11, 2021, the United States Court of Appeals for the Second

Circuit stayed Petitioner’s appeal pending the outcome of Petitioner’s motion for

reconsideration. Patel v. Rockwood, No. 21-1423 (2d Cir. June 11, 2021).
       The Court construes Petitioner’s motion for reconsideration as brought under Rule 59(e)

of the Federal Rules of Civil Procedure and under Local Civil Rule 6.3. For the reasons

discussed below, the Court denies the motion.

                                           DISCUSSION

A.     Jurisdiction to rule on the motion

       Because Petitioner has filed a notice of appeal, the Court must first address whether it has

jurisdiction to rule on Petitioner’s Rule 59(e) motion. Normally, “[t]he filing of a notice of

appeal is an event of jurisdictional significance – it confers jurisdiction on the court of appeals

and divests the district court of its control over those aspects of the case involved in the appeal.”

Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982). Under the Federal Rules of

Appellate Procedure, however, if a party (1) files a timely Rule 59(e) motion, see Fed. R. App. P.

4(a)(4)(A)(iv), and (2) files a notice of appeal before the district court disposes of the Rule 59(e)

motion, then the notice of appeal does not become “effective” until after the district court rules

on the motion, see Fed. R. App. P. 4(a)(4)(B)(i). A Rule 59(e) motion must be filed in a district

court within 28 days of the entry date of the judgment it challenges. Fed. R. Civ. P. 59(e).

       On April 29, 2021, the Clerk of Court entered the judgment denying the petition. (ECF

11.) Thus, the last day to file a timely Rule 59(e) motion to challenge the denial of the petition

fell on May 27, 2021.

       Petitioner, who is incarcerated, signed his motion for reconsideration on May 10, 2021,

and the envelope that contained the motion is postmarked May 20, 2021. Because Petitioner

submitted his motion before May 27, 2021, to his prison’s mail system for its delivery to the

court, the motion is timely. See, e.g., Walker v. Jastremski, 430 F.3d 560, 562-64 (2d Cir. 2005)

(discussing prison-mailbox rule). Accordingly, even though Petitioner has filed a notice of

appeal, the Court has jurisdiction to consider the motion. See Fed. R. App. P. 4(a)(4)(B)(i); Pena

                                                  2
v. Downstate Corr. Facility Med. Dep’t, No. 1:19-CV-7336, 2019 WL 6619353, at *1 (S.D.N.Y.

Dec. 4, 2019) (“Because the [Rule 59(e)] motion is timely filed and was not disposed of when

Plaintiff . . . filed his notice of appeal, under Rule 4 of the Federal Rules of Appellate Procedure,

this Court has jurisdiction to rule on the motion.”); Azkour v. Little Rest Twelve, No. 10-CV-

4132, 2015 WL 1413620, at *1 (S.D.N.Y. Mar. 23, 2015) (“Although a notice of appeal usually

divests the district court of jurisdiction, where a party timely files a motion under Rule 59, the

district court retains jurisdiction to entertain the motion, even where the notice of appeal was

filed prior to the Rule 59 motion.”); see also Hertzner v. Henderson, 292 F.3d 302, 303 (2d Cir.

2002) (“[T]he suspension of the effectiveness of the notice of appeal precluded [the Court of

Appeals’s] jurisdiction to adjudicate the merits of the appeal.”).

B.     Relief under Rule 59(e) and Local Civil Rule 6.3

       The standards governing a motion to alter or amend a judgment under Rule 59(e) and a

motion for reconsideration under Local Civil Rule 6.3 are the same. R.F.M.A.S., Inc. v. Mimi So,

640 F. Supp. 2d 506, 508 (S.D.N.Y. 2009). The movant must demonstrate that the Court

overlooked controlling decisions or factual matters that had been previously put before it. Id. at

509; see Padilla v. Maersk Line, Ltd., 636 F. Supp. 2d 256, 258 (S.D.N.Y. 2009). “Such motions

must be narrowly construed and strictly applied in order to discourage litigants from making

repetitive arguments on issues that have been thoroughly considered by the court.” Range Road

Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 391-92 (S.D.N.Y. 2000); see also

SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d 206, 210 (S.D.N.Y. 2009)

(“[A] motion for reconsideration is not an invitation to parties to treat the court’s initial decision

as the opening of a dialogue in which [a] party may then use such a motion to advance new

theories or adduce new evidence in response to the court’s ruling.”) (internal quotation marks

and citation omitted).
                                                   3
       Petitioner has failed to show that the Court overlooked controlling decisions or factual

matters that would cause the Court to vacate its April 28, 2021 order and judgment. In his 256-

page motion, Petitioner submits numerous documents in support of his claims that his petition is

either timely or that the applicable limitations period should be equitably tolled. But Petitioner

did not submit these documents to the Court with his petition or in response to the Court’s April

1, 2021 order. On a motion for reconsideration, the movant must show that the Court overlooked

factual matters that had previously been presented to it – the movant may not present new

evidence. But even if Petitioner could show that the petition is timely or that the applicable

limitations period should be equitably tolled, he has failed to show that the Court was incorrect

in holding that it lacks jurisdiction to consider his petition. The Court therefore denies Petitioner

relief under Rule 59(e) and Local Civil Rule 6.3.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Petitioner and note

service on the docket.

       The Court construes Petitioner’s motion (ECF 13) as one to alter or amend a judgment

under Rule 59(e) of the Federal Rules of Civil Procedure, and for reconsideration under Local

Civil Rule 6.3. The Court denies the motion. The Court therefore directs the Clerk of Court to

terminate ECF 13.




                                                  4
       The Court further directs the Clerk of Court to accept no further submissions from

Petitioner under this docket number, except for papers directed to the United States Court of

Appeals for the Second Circuit.

SO ORDERED.

 Dated:   June 23, 2021
          New York, New York

                                                          COLLEEN McMAHON
                                                         United States District Judge




                                                5
